Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “repetitively and incrementally converting” is not clear. It is not clear how this conversion can be both repetitive and incremental. What is being repeated and what are the incremental steps?.
Claim 1 also recites “configuring, by the cloud platform system, an application container and converting an application by changing a setting and a source of the application if necessary”. 
This implies that you change a setting only if necessary. Paragraph 46 of the specification recites “[0046] In order to convert the existing application to the container, the settings and the conversion of a configuration rather than the source of the 

In claim 1 the term “setting a server by a persistence volume setting and the like”.
The term “and the like” is indefinite. It is not clear what is included in this “the like”.
Claim 1 also recites “and apply a development and operation system”. 
The examiner believes the term “apply” should be changed to “applying” to be consistent with the rest of the limitation and the claim.
In claim 1 “collecting development and operation, and the needs of a manager, and deriving a container configuration direction, issues and solutions” is not clear. Both the term “needs of a manager” and “configuration direction, issues and solutions” are not properly defined and do not seem to have proper boundaries.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,256,467 B1) in view of Zhang (US 2018/0075152 A1).

As per claim 1, Singh teaches A method for containerizing an application on a cloud platform, comprising:
selecting, by a cloud platform system, a container conversion target from existing applications by considering container/cloud introducing purposes and strategies; (Singh [col 20,lines 1-6] In 604, the computing resource service provider may receive a task definition describing the tasks/containers to run within one or more instances.  The task definition may be in the form of a task definition file or may be generated by the computing resource service provider in response to options selected by the customer through a user interface. 
 [col2, lines 23-35]  The software containers may be configured to run as tasks according to a task definition, and the task definition may be stored as a task definition file. The task definition file may describe one or more software containers that are assigned to start as a group. Software images of the software containers, which may represent an entire copy of the particular state of the software container at the time the software image was generated, that have been configured to execute within the software container instances, may be provided to the computing resource service provider, or their locations specified in the task definition. The task definition may also specify resource requirements, relationships between containers, network ports used, and shared resources. 

  [col 11, lines 41-43] The container service 200 may also be configured to launch containers and container instances 218 within a virtual private cloud) [] In some implementations, the requestor need not create and upload a separate task definition, but may be able to select various options from a user interface provided by the computing resource service provider and the computing resource service provider may dynamically generate a task definition based on the selected options).
analyzing, by the cloud platform system, the target application when the target application is selected; (Singh [col 4, lines 10-27] The example task definition specifies that a first task, entitled "db," has a software image located at the path "forest/postgresql." The first task is allocated processing shares of 1,000 and 1 gigabyte of memory, and the first task uses port 5432. Similarly, the task definition also specifies that a second task, entitled "web," has a software image located at the path "hub.web.com/rails:latest." The second task is allocated processing shares of 1,000 and 1 gigabyte of memory, and the second task uses ports 8000:8000. The task definition notes that the second task ("web") is allowed to link to the first task ("db"). Note that while some units used in this example are given as a fixed number, such as the processing _capacity g)v~n as a fixed number of central processing unit shares, 1t 1s contemplated that other units and other types of values ( e.g., percentages of total 
[col 5, lines 15-20] The customer may specify the amount of memory and processing capacity allocated to the container. The base container and the applications and data within it may then be packaged as an image, including one or more programs, data, and any system dependencies (e.g., libraries, files, etc.) that are needed for the programs to run on the operating system of the container instance).
designing, by the cloud platform system, a target application-specific container configuration by considering the separation/integration, association, availability, extendibility, and security; (Singh [col 5, lines 37-52] The containers 118 may be launched to have only specified resources from resources allocated to the container instance 114; that is, a container may be launched to have a certain amount of memory and to not utilize more than a specified amount of processing power. The resource allocation for the containers 118 may be specified in the task definition file 104. Multiple containers may run simultaneously on a single host computer or host container instance, and the resources of the host can be allocated efficiently between the containers. In some embodiments, a host may support running containers in container instances from only one customer. In other embodiments, a single host may allow multiple customers to have container instances running on the host. In the latter case, the container service may provide security to ensure that the customers are unable to access containers, clusters, or container instances of the others and 
[col 17, lines 34-39] The containers 402, similar to containers discussed elsewhere in the present disclosure, may be running virtualization instances (also 
 [col 2, lines 23-27] The software containers may be configured to run as tasks according to a task definition, and the task definition may be stored as a task definition file.  The task definition file may describe one or more software containers that are assigned to start as a group. And 
[col 9, lines 41-50] In some implementations, a meta-scheduler may be configured to run hierarchically on top of one or more schedulers, and the meta-scheduler may decide where to launch the batch jobs.  For example, in an implementation there may be two types of tasks: short term batch job tasks and long-term services.  The two types of tasks may have different placement rules, such as it may be desirable to distribute the service tasks evenly among the available container instances in one or more specified clusters, whereas the batch job tasks may be configured to run in any available container instance with space processing cycles.  In some cases, a different scheduler may be assigned to each set of placement rules.  However, in cases where such placement rules are competing or in conflict with each other or in cases where an appropriate scheduler must be determined and assigned to a particular task, the meta-scheduler may determine which competing task should prevail, synchronize information between schedulers, or determine the appropriate scheduler for placing a task. And 

designing, by the cloud platform system, an infrastructure configuration; (Singh [col 7, lines 50-65] The scheduler 208 may be a multitenant service configured to optimally schedule a set of tasks to run with a cluster.  In this way, the customers 202 need not choose where the tasks should be executed.  The placement scheme of the scheduler 208 may be configured to distribute tasks evenly over the cluster (e.g., round robin fashion, stochastic distribution scheme, etc.), and may be configured to distribute tasks based on a current or projected resource consumption by the cluster, in order to make the most efficient use of available resources.  The scheduler 208 may obtain cluster manager metadata and other information about the availability of the container instances 218 in a cluster via the container manager backend services 214.  The cluster manager metadata and other information may include data about the current state of the container instances 218 assigned to the cluster, available resources within the container instances, containers running within the container instances, and other information usable by the scheduler 208 to make placement decisions.  The  DescribeCluster application programming interface call may cause the cluster manager backend service to provide the cluster metadata for the specified cluster).
establishing, by the cloud platform system, a container conversion scheme when the infrastructure configuration is designed; (Singh [col 27, lines 9-26] The StartTask application programming interface may also accept as a parameter, one or more image IDs for software images representing the base container images.  In some 

The examiner is interpreting the term “container conversion” according to paragraph 46 of the specification which states ([0046] In order to convert the existing application to the container, the settings and the conversion of a configuration rather than the source of the application are required. Considering deployment and operation efficiency, a role-specific independent configuration based on a workload is general and a configuration considering multiplexing and scaling through the replication is to be designed and applied.). Therefore, this conversion scheme includes resource management etc. including cluster where this container will be deployed.


repetitively and incrementally converting, by the cloud platform system, a pre-test (PoC), an application-specific graded conversion, etc.; (Singh Fig 6 Blocks 616 and 618)
 configuring, by the cloud platform system, a cluster; (Singh Fig 6 Block 608)
configuring, by the cloud platform system, an application container and converting an application by changing a setting and a source of the application if necessary; (Singh [col 28, lines 30-45] If the system performing the process 1000 is unable to start the tasks, the system may notify the requestor that the tasks were unable to be started due to the particular problem encountered.  In some implementations, if insufficient resources are available to start the task, the container service may interact with an auto-scaling service to generate additional resources to support starting the task.  For example, the system performing the process 1000 may instantiate and register one or more new container instances with the cluster and start the task or tasks in the new container instances.  As another example, the system performing the process 1000 may take a snapshot of a container instance, restart the container instance with upgraded resources (e.g., processing capability and memory), and restore the container instance from the snapshot).
converting, by the cloud platform system, data by converting a target application container, setting a server by a persistence volume setting and the like, extracting data, and transmitting the data to the server; (Singh [col 15, lines 21-32] The container service 200 may also allow data volumes to be linked to containers.  Such data volumes may be designated directories within a container, and may be shared with one or more other containers, that may bypass the default file 
generating, by the cloud platform system, an operation cluster, generating and linking the server based on the conversion-completed image, transferring operation data, and opening the application; (Singh Fig 6 Block 608 (Create Cluster and Register Container Instances with the Cluster) and Block 616 (Receive Request to Run Images in Containers in Accordance with the Task Definition on Container Instances Registered in the Cluster) and Block 618 (Run Images in Accordance with the Task Definition on Determined Container Instances))
performing, by the cloud platform system, application and infrastructure operation monitoring through a cloud monitoring view and reflecting performance issue and error; (Singh [col 15, lines 5-10] For example, if the telemetry agent 224 communicates a log indicating an error state of a container to the telemetry service 212, the telemetry service 212 may provide the error state to the resource monitoring service which react by triggering an alarm notifying the customer that the container has experienced an error and 
[col 14, lines 7-20] The container agent may also perform functions of registering and deregistering its respective container instance, starting and stopping tasks within its respective container instance.  The container agent may also be configured to respond 
Singh does not teach deploying, by the cloud platform system, a verified container to the server, performing an application function and performance test, and reflecting a testing result to the container and the infrastructure and reporting, by the cloud platform system, a container transfer result to transfer and apply a development and operation system.
However, Zhang teaches deploying, by the cloud platform system, a verified container to the server, performing an application function and performance test, and reflecting a testing result to the container and the infrastructure; (Zhang [0017] An operator device may create a container image that may include executable instructions for creating a container.  The operator device may execute the container image to create and test a local instance of the container.  The operator device may provide the container image to computing devices that are part of a cloud computing environment.  The computing devices may execute the container image to create and test an instance of the container in the cloud computing environment.  The computing devices may deploy the container in a customized manner based on instructions received from the operator device.)
reporting, by the cloud platform system, a container transfer result to transfer and apply a development and operation system. (Zhang [0041] The data 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Zhang with the system of Singh to deploy a verified container. One having ordinary skill in the art would have been motivated to use Zhang into the system of Singh for the purpose of installing and maintaining appropriate software ( e.g., software capable of providing the network services) on servers operating in a cloud computing environment (Zhang paragraph 01) 

As per claim 2, Singh teaches the analyzing of the target application includes examining, by the cloud platform system, an application status and data such as applications, infrastructures, data, applications and associated structures, collecting development and operation, and the needs of a manager, and deriving a container configuration direction, issues and solutions. (Singh [col 4, lines 10-27] The example task definition specifies that a first task, entitled "db," has a software image located at the path "forest/postgresql." The first task is allocated processing shares of 1,000 and 1 gigabyte of memory, and the first task uses port 5432. Similarly, the task definition also specifies that a second task, entitled "web," has a software image located at the path "hub.web.com/rails:latest." The second task is allocated processing shares of 1,000 and 1 gigabyte of memory, and the second task uses ports 8000:8000. The task definition notes that the second task ("web") is allowed to link to the first task ("db"). Note that while some units used in this example are given as a fixed number, such as the processing _capacity g)v~n as a fixed number of central processing unit shares, 1t 1s contemplated that other units and other types of values ( e.g., percentages of total processing capacity, percenta~es of total memory) could be used instead to allow for dynamic resource allocation. And [col 5, lines 15-20] The customer may specify the amount of memory and processing capacity allocated to the container. The base container and the applications and data within it may then be packaged as an image, including one or more programs, data, and any system dependencies (e.g., libraries, files, etc.) that are needed for the programs to run on the operating system of the container instance).

As per claim 3, Singh teaches The method for containerizing an application on a cloud platform of claim 1, wherein the designing of the target application-specific container configuration includes defining, by the cloud platform system, an image build template such as a base image, environment variables, including items, and commands. (Singh [col 12, lines 9-21] The template service 206 may grant the customers 202 the ability to define a task definition.  The template service 206 may allow customers with the ability to provide the task definition by uploading a task definition file or may provide the task definition by allowing customers to select from various options and/or change default settings to dynamically create a task definition file.  The template service 206 may allow customers to register a task definition.  The template service 206 may also provide an editing interface for editing currently registered task definitions.  The template service 206 may register the task definitions at least in part, by providing the task definitions to the container manager backed service 214 to be stored in in the database 216).

As per claim 4, Singh teaches wherein the designing of the infrastructure configuration includes selecting, by the cloud platform system, a conversion infrastructure (Cloud/Bare Metal) provider, calculating a capacity for each application container, calculating the number of container cluster nodes and an infrastructure capacity, and designing storage, network and security configurations. (Singh [col 6, lines 1-20] FIG. 2 illustrates an example container service 200 of an embodiment of the present disclosure. As illustrated in FIG. 2, the environment 200 may include customers 202 of a computing resource service provider communicating through a front-end service 204 manage one or more containers within one or more container instances 218. As noted, a container encapsulation system provided by or interfaced to the container service 200 may allow a customer to 
[col 21, lines 31-43] FIG. 7 is a block diagram illustrating an example of a process 700 for creating a cluster in accordance with various embodiments.  The process 700 may be performed by any suitable system such as a server in a data center, multiple computing devices in a distributed system of a computing resource service provider, or any electronic client device such as the electronic client device 1602 described in conjunction with FIG. 16.  The process 700 includes a series of operations wherein a CreateCluster application programming interface call is received from a requestor, the requestor is authenticated, then, if authenticated, the cluster metadata is stored in a database and a cluster ID is generated and provided to the requestor. And 
[col 3, lines 39-44] In some examples, a "task definition" or "task definition file" may refer to file specifying a set of linked containers (i.e., a set of containers that, when running on a host computing system, are associated with each other) that are assigned to start as a group.  The task definition file 104 may further specify disk and network locations that the containers 118 are able to share on a single physical machine. and 


As per claim 5, Zhang teaches wherein the establishing of the container conversion scheme includes establishing, by the cloud platform system, a detailed conversion scheme for each application, defining a conversion work and an organization/role, , and reflecting a report and a feedback. (Zhang [0041] The data collection component may include a tool for collecting and processing information from containers. In some implementations, each container may include a forwarding tool that collects and forwards information to a repository of the data collection component. The information may include an identification and description of the container and logs, events, etc., corresponding to container activity. The data collection component may use parsing tools, filters, or data enrichment and conversion techniques to process the raw information into a form that is more germane to being stored, indexed, searched, and analyzed. In some implementations, the application management component may include the Logstach platform. [0047] The related files may include information for running an application with the container and deploying the container within the proper environment (e.g., the proper server environment). Examples of such information may 
Singh teaches establishing a conversion schedule ( Singh [col 2, lines 36-44] Upon receiving a request to start the tasks of the task definition, a  scheduler may determine, according to a placement scheme, which software container instances within the cluster to run the tasks.  In some cases, the computing resource service provider may provide a multitenant scheduler for determining where to run software containers, and in some cases, the computing resource service provider may allow customers to provide and configure their own schedulers to customize how the scheduler operates.)

As per claim 6, Singh teaches wherein the configuring of the cluster includes installing and configuring, by the cloud platform system, a cloud platform, configuring an infrastructure such as a network, a share, a storage, and security, generating a cocktail service and a cluster by allocation of the infrastructure and a user's registration, and verifying a cluster configuration. (Singh [col 21, lines 31-43] FIG. 7 is a block diagram illustrating an example of a process 700 for creating a cluster in accordance with various embodiments.  The process 700 may be performed by any suitable system such as a server in a data center, multiple computing devices in a distributed system of a computing resource service provider, or any electronic client device such as the electronic client device 1602 described in conjunction with FIG. 16.  
[col 3, lines 39-44] In some examples, a "task definition" or "task definition file" may refer to file specifying a set of linked containers (i.e., a set of containers that, when running on a host computing system, are associated with each other) that are assigned to start as a group.  The task definition file 104 may further specify disk and network locations that the containers 118 are able to share on a single physical machine and
 [col 20, lines 21-36] In 608, one or more clusters may be created.  As has been noted, a cluster may be a logical grouping of one or more container instances.  Clusters may be used for various purposes, including separating tasks by function, grouping different types of container instances together, and grouping container instances based on locations of the physical host machines within the computing resource service provider infrastructure.  Once a cluster is created, one or more container instances may be registered via the cluster manager as being members of the cluster.  As has been noted, in some cases, container instances may be members of more than one cluster.  Note that operations 606-08 may occur together or in any order.  For example, a cluster may be created before container instances, and, as the container instances are instantiated, the container agents within the container instances may automatically cause the container instance to be registered with the cluster. 
see also Fig  6 Block 620 (Receive Request to Describe Cluster Corresponding to the Cluster ID) and 622 (Get Information About Cluster State and Running Clusters 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,256,467 B1) in view of Zhang (US 2018/0075152 A1) in further view of Jain (US 2018/0270125 A1).

As per claim 7, Zhang teaches generating and testing the server (Zhang [0017] An operator device may create a container image that may include executable instructions for creating a container.  The operator device may execute the container image to create and test a local instance of the container.  The operator device may provide the container image to computing devices that are part of a cloud computing environment.  The computing devices may execute the container image to create and test an instance of the container in the cloud computing environment.  The computing devices may deploy the container in a customized manner based on instructions received from the operator device.)
Zhang does not teach wherein the converting of the application includes verifying, by the cloud platform system, functions and settings of the conversion container, registering the functions and settings in a container deployment image build and registry.
However, Jain teaches wherein the converting of the application includes verifying, by the cloud platform system, functions and settings of the conversion container, registering the functions and settings in a container deployment image build and registry (Jain [0060] In some implementations, prior to deployment, management node 222 can communicate with computing nodes 226 to verify that container dependencies and container configuration settings are correct.  For example, management node 222 can verify whether a particular computing node 226 has enough storage space to deploy a particular container.  When the verification is complete, the storage can be made available inside the container, allowing the microservice (or a task associated with the microservice) to execute inside of the container.  In this way, management node 222 conserves computing resources relative to not verifying container dependencies and container configuration settings (because error correction measures in the event of a mistake would cost more resources than performing a verification)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Jain with the system of Singh and Zhang to register settings. One having ordinary skill in the art would have been motivated to use Jain into the system of Singh and Zhang for the purpose of providing a highly available distributed file system based on deploying and managing containers within a cloud platform. (Jain paragraph 46)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,256,467 B1) in view of Zhang (US 2018/0075152 A1) in further view of Agrawal (US 2020/0210394 A1).

containerizing an application on a cloud platform of claim 1, wherein the converting of the data includes performing, by the cloud platform system, data conversion and checking data integrity when the DB solution is applied, and applying a data synchronization solution to minimize a downtime in the case of an operation application.
However, Agrawal teaches containerizing an application on a cloud platform of claim 1, wherein the converting of the data includes performing, by the cloud platform system, data conversion and checking data integrity when the DB solution is applied, and applying a data synchronization solution to minimize a downtime in the case of an operation application. (Agrawal [claim 1] for each container in the plurality of containers, perform a data integrity verification of corresponding one or more data blocks of the respective container)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Agrawal with the system of Singh and Zhang to implement data integrity. One having ordinary skill in the art would have been motivated to use Agrawal into the system of Singh and Zhang for the purpose of providing cost-effective ways to protect the information stored on their computer networks while minimizing impact on productivity. (Agrawal paragraph 02) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200034167 A1 – discloses Systems for migrating from an application running in a virtual machine to a containerized version of the application.  A method commences by identifying a computing system comprising virtual machines (VMs) that execute applications.  A user or processing entity identifies a subject application to be migrated to an application container that is run in place of the VM subject application.  A processing entity analyzes the subject application to determine application profile attributes and then matches at least some of the application profile attributes to one or more candidate application containers.  Based on administrative rules, a particular application container image corresponding to one of the matched candidate application containers is selected and invoked so as to run in the computing system in place of the application in the virtual machine(s).  The application in VMs are quiesced before the virtual machine assets are migrated.  The invoked application container image uses the migrated assets.

US 20190102265 A1 – discloses A system for stateful containers in a distributed computing environment that includes a server cluster having a plurality of computing nodes communicatively connected via a network.  Each computing node within the server cluster includes one or more virtual hosts, one or more containers operating on top of each virtual host and an application instantiation, operating on top of a container, communicatively coupled to a persistent storage medium.  Each virtual host instantiates, and is tied to, a unique virtual internet protocol address that is linked to the persistent storage medium on which resides the application state data. 

US 20170090960 A1  - discloses Processes, machines, and manufactures involving adaptable containers that can be built and torn down more efficiently than VMs, may support various processes, and may be maintained without the presence of an active process.  These adaptable containers may also be configured to support a process type and may support various processes at the same time as well.  Other features and aspects are provided and taught.

US 10922123 B2 – discloses Techniques of migrating containerized software packages between source and destination computing devices are disclosed herein.  In one embodiment, a method includes receiving, at a destination device, a request to migrate a source container currently executing on the source device to the destination device.  The method also includes synchronizing a list of handles utilized by the source container on the source device between the destination device and the source device and instantiating, in the destination device, a destination container using a copy of an image, a memory snapshot, and the synchronized list of handles of the source container on the source device.  Upon completion of instantiating the destination container, the destination device can transmit a remote display output of the application to be surfaced on the source device in place of the local display output generated by the source container.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196